Final Rejection
This is a reissue application of U.S. Patent No. 8,135,095 (“the ‘095 patent”). The ‘095 Patent was filed on June 25, 2010 as U.S. Application No. 12/824,078 (“ ‘078 Application”).
This reissue application is a continuation of reissue application 15/008,242, now U.S. Patent No. RE47,507, which is a continuation of reissue application 14/451,027, now U.S. Patent No. RE45,887, which is a continuation of reissue application 14/206,839, now U.S. Patent No. RE45,506.
This reissue application was filed July 2, 2019. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding. However, in light of the effective filing date of the ‘095 patent the pre-AIA  first to invent provisions govern. 
The reissue applicant filed a preliminary amendment on July 2, 2019, amending the specification and the claims, canceling original claims 1-8 and adding new claims 9-22. Following a non-final Office action, applicant filed a response on 10/03/2022 (“Response”), in which the specification was amended, claim 15 was corrected for informalities, claims 10-11, 13-14 and 16-22 were canceled. Claims 9 and 12 were withdrawn due to election/restriction. Claims 9, 12 and 15 are pending (with 9 and 12 withdrawn).


Claim Rejections - 35 USC § 251
Claim 15 is rejected as being based upon a defective reissue declaration, under 35 U.S.C. 251.  See 37 CFR 1.175.
The error statement filed 7/29/2019 of the instant reissue application is improper since the error is no longer exists as it has already been corrected in RE47507.  A new error statement is required.
Error statement filed on 7/29/2019 for the current reissue:
We seek to broaden the scope of the claims. Claim 1 recites “the enhanced data are coded at a 1/2 code rate or at a 1/4 code rate[,]” an error which unduly limits the scope of the claims. Accordingly, U.S. Patent No. 8,135,095 is wholly or partly inoperative. Claim 9 corrects the error. Claim 9 recites “...first enhanced data encoded at a first code rate” and “...second
enhanced data encoded at a second code rate[.]”

Error statement filed on 11/5/2018 in 15/008,242 now RE47507:
The identified U.S. Patent No. 8,135,095 included claim 1 that required "information indicating whether the enhanced data are coded at a 1/2 code rate or at a 1/4 code rate[.]" We erred by not seeking a broader scope of claims. Newly submitted claim 9 is broader since it does not require such a feature. In particular, claim 9 now recites "information for identifying the first code rate of the first enhanced data and the second code rate of the second enhanced data[.]"
As indicated above, claim 15 is elected and claims 9 and 12 are non-elected and withdrawn from consideration; however, it appears that the same error regarding method claim 9 is also applied to method claim 15. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 13 of U.S. Patent No. RE45,887 in view of Citta et al. (5,583,889). 

Current Reissue ‘870
RE 45,887
15.  A method of processing a broadcast signal in a broadcast receiver, the method comprising:
9. & 13.  A method for processing a broadcast signal in a broadcasting receiver, the method comprising: 
receiving the broadcast signal including first enhanced data encoded at a first code rate, second enhanced data encoded at a second code rate, and signaling information; 
receiving the broadcast signal including first enhanced data, second enhanced data and signaling information, wherein the first enhanced data are encoded at a first code rate and the second enhanced data are encoded at a second code rate; 
demodulating the received broadcast signal; 
demodulating the received broadcast signal;
equalizing the demodulated broadcast signal; 

decoding the signaling information in the equalized broadcast signal,
decoding the signaling information in the demodulated broadcast signal,
wherein the decoded signaling information includes information for identifying the first code rate of the first enhanced data and the second code rate of the second enhanced data, and wherein the first code rate is different from the second code rate;
wherein the decoded signaling information includes information for identifying the first enhanced data and the second enhanced data; wherein the first enhanced data are encoded at a first code rate and the second enhanced data are encoded at a second code rate; (from 2nd box above)
deinterleaving the first enhanced data in the equalized broadcast signal;

deinterleaving the second enhanced data in the equalized broadcast signal;

decoding the deinterleaved first enhanced data; and
decoding the first enhanced data in the demodulated broadcast signal based on the decoded signaling information; and
decoding the deinterleaved second enhanced data.
decoding the second enhanced data in the demodulated broadcast signal based on the decoded signaling information.


All of the features of the present claim are clearly shown the claims of the ‘887 patent except for:
deinterleaving the first enhanced data in the demodulated broadcast signal;
deinterleaving the second enhanced data in the demodulated broadcast signal;
equalizing the demodulated broadcast signal; 
It would have been obvious for one of ordinary skill in the art to include a deinterleaver to perform the steps of deinterleaving the first enhanced data in the demodulated broadcast signal, and deinterleaving the second enhanced data in the demodulated broadcast signal; as taught in the scheme of transmission system in Fig. 2A of Citta et al. (5,583,889) after the steps of demodulating and decoding have been completed; the deinterleaver (52) reconstructs the original data bytes (Citta, col. 4, ll. 19-20). Moreover, Citta discloses an equalizer 38, in Fig. 8. It would have been obvious for one of ordinary skill in the art to include the step of equalizing the broadcast signal since this is a necessary step as it provides correction of frequency dependent distortion in telecommunications.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. RE47,507 in view of Citta et al. (5,583,889). 

Current Reissue ‘870
RE 47,507
15.  A method of processing a broadcast signal in a broadcast receiver, the method comprising:
9.  A method for processing a broadcast signal in a broadcasting receiver, the method comprising: 
receiving the broadcast signal including first enhanced data encoded at a first code rate, second enhanced data encoded at a second code rate, and signaling information; 
receiving the broadcast signal including first enhanced data encoded at a first code rate, second enhanced data encoded at a second code rate and signaling information; 
demodulating the received broadcast signal; 
demodulating the received broadcast signal;
equalizing the demodulated broadcast signal; 

decoding the signaling information in the equalized broadcast signal,
decoding the signaling information in the demodulated broadcast signal,
wherein the decoded signaling information includes information for identifying the first code rate of the first enhanced data and the second code rate of the second enhanced data, and wherein the first code rate is different from the second code rate;
wherein the decoded signaling information includes information for identifying the first code rate of the first enhanced data and the second code rate of the second enhanced data; 
deinterleaving the first enhanced data in the equalized broadcast signal;
deinterleaving the first enhanced data in the demodulated broadcast signal;
deinterleaving the second enhanced data in the equalized broadcast signal;
deinterleaving the second enhanced data in the demodulated broadcast signal;
decoding the deinterleaved first enhanced data; and
decoding the first enhanced data in the demodulated broadcast signal based on the decoded signaling information; and
decoding the deinterleaved second enhanced data.
decoding the second enhanced data in the demodulated broadcast signal based on the decoded signaling information.


All of the features of the present claim are clearly shown the claims of the ‘507 patent except for:
equalizing the demodulated broadcast signal; and wherein the first code rate is different from the second code rate;
Citta discloses an equalizer 38, in Fig. 8. It would have been obvious for one of ordinary skill in the art at the time of the invention to include the step of equalizing the broadcast signal since this is a necessary step as it provides correction of frequency dependent distortion in telecommunications. Furthermore, one of ordinary skill in the art would have realized that the first code rate would be different from the second code rate since there are two separate code rates. 


Response to Arguments



	The arguments filed with the 10/03/2022 Response have been fully considered. 

		Specification Objection

The specification was objected. The objection is now withdrawn since Applicant corrected it as suggested by the examiner. 


		Claim Objection

Claims 15 and 19 were objected. The typos in claim 15 have been corrected and claim 19 is canceled. The objection is now withdrawn.

Claim Construction 112(f)		
The discussion from the previous Office action has been removed since it applied to the claims that are now canceled by the response. 	
							
Election/Restriction
Applicant argues that Group 1 (claims 9-14) and Group 2 (claims 15-22) inventions are not independent and distinct from each other and that the restriction should be withdrawn. The examiner disagrees as Group 1 relates to processing a broadcast signal in a broadcast transmitter and Group 2 relates to  processing a broadcast signal in a broadcast receiver. The two groups can definitely be separably usable (also admitted by Applicant at 7, 3rd para). As such, the restriction is maintained.

		Claim Rejection - 35 USC § 251 – Defective Reissue declaration

The response indicates that Applicant will prepare a corrected reissue declaration for execution by the inventors.
		
		The rejection remains as of now as it is applicable to claim 15.
		
		

		Double Patenting
The response indicates that Applicant will subsequently file a terminal disclaimer obviating this rejection.
The rejection remains as of now as it is applicable to claim 15.

Claim Rejection - 35 USC § 102
Claims 19-22 were rejected as being anticipated by U.S. Patent No. 5,583,889 to Citta et al. Claims 19-22 are now canceled, rendering this rejection moot.

Remarks
       It is noted that there is no improper recapture. Even though, during the original prosecution, the limitation “the enhanced data is coded at a 1/2 code rate or at a 1/4 code rate.” was added into the claims in order to place the application in allowable condition and now in the instant reissue application there is no recitation of  1/2 code rate and the 1/4 code rate but instead the claims recite first code rate and second code rate. The application in the original prosecution would have been allowed with first code rate and second code rate since there was no prior art that would have read on this limitation at that time. The original limitation was not taught by any art of record in the entire patent family or was not well-known in the art.

Allowable Subject Matter
Claim 15 is allowable over the prior art subject to issues set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to specifically teach or suggest:
A method for processing a broadcast signal in a broadcasting receiver including the steps of  receiving the broadcast signal including first data encoded at a first code rate, second data encoded at a second code rate, and signaling information, decoding the signaling information in the equalized demodulated broadcast signal and the decoded signaling information including identifying the first code rate of the first data and the second code rate of the second data; deinterleaving the first data and the second data in the equalized demodulated broadcast signal; in combination of the remaining limitation, as called for in independent claim 15. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved, including interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56 to timely apprise the Office of any information material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this or earlier communications from the examiner should be directed to Linh M. Nguyen at (571)272-1749. The examiner can normally be reached M-Th 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees: 

/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
	/HETUL B PATEL/            Supervisory Patent Examiner, Art Unit 3992